Justice MARTIN
concurring in the result.
I concur in the majority’s conclusion that the Court of Appeals correctly affirmed the trial court’s adjudication of delinquency. I write separately, however, to emphasize that the statutory question, as framed by the majority and dissenting opinions, is resolved by application of the basic principle that we do not apply canons of statutory construction, including the doctrine of in pan materia, when the plain meaning of the statute is evident on its face.
It is axiomatic that “ ‘[w]here the language of a statute is clear and unambiguous, there is no room for judicial construction and the courts must construe the statute using its plain meaning.’ ” In re Estate of Lunsford, 359 N.C. 382, 391-92, 610 S.E.2d 366, 372 (2005) *297(alteration in original) (quoting Burgess v. Your House of Raleigh, Inc., 326 N.C. 205, 209, 388 S.E.2d 134, 136 (1990)); see also Diaz v. Div. of Soc. Servs., 360 N.C. 384, 387, 628 S.E.2d 1, 3 (2006); James v. Bartlett, 359 N.C. 260, 267, 607 S.E.2d 638, 642 (2005); Lenox, Inc. v. Tolson, 353 N.C. 659, 664, 548 S.E.2d 513, 517 (2001); Spruill v. Lake Phelps Vol. Fire Dep’t, Inc., 351 N.C. 318, 320, 523 S.E.2d 672, 674 (2000); Smith Chapel Baptist Church v. City of Durham, 350 N.C. 805, 811, 517 S.E.2d 874, 878 (1999); State v. Bates, 348 N.C. 29, 34-35, 497 S.E.2d 276, 279 (1998).
When a statute is plain and unambiguous on its face, the courts “are without power to interpolate, or superimpose, provisions and limitations not contained” in the statute itself. State v. Camp, 286 N.C. 148, 152, 209 S.E.2d 754, 756 (1974) (internal quotation marks omitted). Moreover, “[i]n such event, it is our duty to apply the statute so as to carry out the intent of the Legislature, irrespective of any opinion we may have as to its wisdom or its injustice” to the parties involved, “unless the statute exceeds the power of the Legislature under the Constitution.” Peele v. Finch, 284 N.C. 375, 382, 200 S.E.2d 635, 640 (1973). See also Philip Morris USA, Inc. v. Tolson, 176 N.C. App. 509, 516, 626 S.E.2d 853, 859 (2006) (holding that “the rules of statutory construction, including the rule of in pari materia, do not apply in determining the meaning” of plain and unambiguous provisions), appeal dismissed and disc, review denied, -N.C.-, -S.E.2d-, 2007 N.C. LEXIS 304, 2007 WL 1063313 (Mar. 8, 2007) (No. 191P06); accord People v. Honig, 48 Cal. App. 4th 289, 327-28, 55 Cal. Rptr. 2d 555, 576-77 (Ct. App. 1996); Ind. Alcoholic Beverage Comm’n v. Baker, 153 Ind. App. 118, 127, 286 N.E.2d 174, 179-80 (Ct. App. 1972); N. Baton Rouge Publ’g Co. v. Rester, 218 La. 414, 418, 49 So. 2d 744, 746 (1950); Lloyd v. Dir. of Revenue, 851 S.W.2d 519, 521 (Mo. 1993) (en banc); State v. Krutz, 28 Ohio St. 3d 36, 37-38, 502 N.E.2d 210, 211 (1986), cert. denied, 481 U.S. 1028 (1987); McFarland Estate, 377 Pa. 290, 296-97, 105 A.2d 92, 95-96 (1954).
Application of this cardinal principle to N.C.G.S. § 14-177, which unambiguously classifies “any person” who “commitfs] the crime' against nature, with mankind or beast” as a Class I felon, requires us to apply the statute as written. As the juvenile himself concedes in his brief before this Court, “[t]he soundness of this public policy is the exclusive province of the General Assembly.” Accordingly, I concur in the result of the majority opinion.
Justice EDMUNDS joins in this separate opinion.